 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 JONATHAN U. LEE (CABN 148792)
   Assistant United States Attorney
 5
          1301 Clay Street, Suite 340S
 6        Oakland, California 94612
          Telephone: (510) 637-3703
 7        FAX: (510) 637-3724
          Jonathan.Lee@usdoj.gov
 8

 9 Attorneys for the United States of America

10                                    UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                            OAKLAND DIVISION

13 UNITED STATES OF AMERICA,                          ) No. 19-CR-0260 HSG
                                                      )
14           Plaintiff,                               ) STIPULATION AND ORDER TO
                                                      ) EXCLUDE TIME UNDER THE
15      v.                                            ) SPEEDY TRIAL ACT FROM
                                                      ) NOVEMBER 25, 2019 THROUGH
16 GERALD TONY JUE,                                   )
                                                      ) FEBRUARY 3, 2020
17           Defendant.                               )
                                                      )
18                                                    )

19

20                                               STIPULATION
21           On November 25, 2019, the parties appeared at a status conference at 2:00 p.m. Counsel for
22 both parties have met in person several times to discuss resolution of this case since the last calling of

23 the case and have made considerable progress. At the November 25 status conference, parties informed

24 the Court that they requested a change of plea hearing, which the Court set for February 3, 2020 at 2:00

25 p.m. Between the date of this filing and the change of plea hearing on February 3, 2020, counsel for

26 defendant has plans to travel during the latter part of December, and counsel for the government has

27 plans to travel out of state during the first two weeks of January. The setting of the change of plea

28 hearing for February 3, 2020 at 2:00 p.m. will allow counsel to work out the remaining details of the

                                                          1
     ORDER EXCLUDING TIME
 1 resolution.

 2          As a result of the foregoing, it is stipulated by and between counsel for the United States and

 3 counsel for defendant that time be excluded under the Speedy Trial Act from November 25, 2019 to

 4 February 3, 2020. The parties stipulate and agree that excluding time until February 3, 2020, will allow

 5 for the effective preparation of counsel and for continuity of counsel. See 18 U.S.C. § 3161(h)(7)(B)(iv).

 6 The parties further stipulate and agree that the ends of justice served by excluding the time from

 7 November 25, 2019 to February 3, 2020, from computation under the Speedy Trial Act outweigh the

 8 best interests of the public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A), (B)(iv).

 9          The undersigned Assistant United States Attorney certifies that he has obtained approval from

10 counsel for the defendant to file this stipulation and proposed order.

11          IT IS SO STIPULATED.

12 DATED: November 26, 2019                                      /s/                    ___
                                                          JONATHAN U. LEE
13                                                        Assistant United States Attorney

14
     DATED: November 26, 2019                                   /s/                     ___
15                                                        MARY MCNAMARA
                                                          Counsel for Defendant Jue
16

17

18                                                   ORDER

19          Based on the reasons provided in the stipulation of the parties above, the Court hereby finds that

20 for adequate preparation of the case by defense counsel, and in the interest of justice, pursuant to 18

21 U.S.C. sections 3161(h)(7)(A) and (B)(iv), an exclusion of time is warranted under the Speedy Trial Act.

22 Furthermore, based upon the facts set forth in the stipulation of the parties and for good cause shown,

23 the Court finds that failing to exclude the time between November 25, 2019 to February 3, 2020 would

24 deny counsel the reasonable time necessary for effective preparation, taking into account the exercise of

25 due diligence, and for continuity of counsel for defendant. 18 U.S.C. § 3161(h)(7)(B)(iv). The Court

26 further finds that the ends of justice are served by excluding the time between November 25, 2019 to

27 February 3, 2020 from computation under the Speedy Trial Act outweigh the best interests of the public

28 and the defendant in a speedy trial.

                                                         2
     ORDER EXCLUDING TIME
 1         Therefore, and with the consent of the parties, IT IS HEREBY ORDERED that the time from

 2 November 25, 2019 to February 3, 2020 shall be excluded from computation under the Speedy Trial

 3 Act. 18 U.S.C. § 3161(h)(7)(A) and (B)(iv).

 4         PURSUANT TO STIPULATION, IT IS SO ORDERED.

 5

 6 DATED: November 27, 2019                      ____________________________________
                                                 THE HON. HAYWOOD S. GILLIAM, JR.
 7                                               United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      3
     ORDER EXCLUDING TIME
